DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2017/0040299 A1) in view of Castillo et al. (U.S. Publication No. 2014/0159084; hereinafter Castillo)
	With respect to claim 1, Chang discloses an LED display screen module, comprising: a module substrate [10]; and a plurality of LED package structures [20] being disposed on the module substrate and arranged into an array, wherein each of the LED package structures includes: a plurality of pixels [20B, 20G, 20R] being spaced apart from each other and each including a plurality of LED chips (See Figure 4 ¶[0028]); and a packaging layer [3] including a plurality of packaging portions [30] and a plurality of connecting portions [31], the packaging portions [30] respectively covering the pixels, each of the connecting portions being connected between the adjacent two packaging portions, wherein each of the packaging portions has an upper light emitting surface and a lateral light emitting surface, and the upper light emitting surface is a flat surface (See Figure 6)	 Chang fails to disclose the upper light emitting surface is connected to the lateral light emitting surface via a transitional curved surface 	In the same field of endeavor, Castillo teaches a flat upper light emitting surface is connected to the lateral light emitting surface via a transitional curved surface [1312] (see Figure 13B).	The implementation of a transitional curved surface and flat upper light emitting surface as taught by Castillo allows for refracted rays of light and wider angles (see Castillo ¶[0079]). Therefore, it would have been obvious to one of ordinary skill in the art 
	With respect to claim 2, the combination of Chang and Castillo discloses wherein a thickness of each of the connecting portions is less than a height of at least one of the LED chips (See Chang Figure 6).
	With respect to claim 3, the combination of Chang and Castillo discloses wherein the thickness of each of the connecting portions is less than 100 µm (See ¶[0033]).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the thickness of the connection portion would be substantial enough to maintain separation of two adjacent encapsulated portions to increase color resolution but not so thick as to alter the light output. (See Chang ¶[0032]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the thickness of the connecting portion could be modified accordingly based on routine experimentation.  
	With respect to claim 4, the combination of Chang and Castillo discloses wherein the transitional curved surface has a curvature radius between 0.01 mm and 0.1 mm (see Chang ¶[0030] 3-5 degree curvature). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to maintain a curvature radius that minimizes modifications to the light output and allows for maintenance of the color resolution (See ¶[0032]). Therefore, it 
	With respect to claim 6, the combination of Chang and Castillo discloses wherein each of the pixels defines a reference surface that passes through the corresponding LED chips and is perpendicular to the module substrate, and the corresponding packaging portion has a structure that is left-right symmetric with respect to the reference surface (See Chang Figure 4)
	With respect to claim 7, the combination of Chang and Castillo discloses wherein the adjacent two packaging portions are left-right symmetric with respect to the corresponding connecting portion (See Chang Figure 4-6)
	With respect to claim 8, the combination of Chang and Castillo discloses wherein the LED chips are respectively a first LED chip having a light emission wavelength between 605 nm and 650 nm, a second LED chip having a light emission wavelength between 510 nm and 545 nm, and a third LED chip having a light emission wavelength between 450 nm and 485 nm (See Chang ¶[0028]; Red, Green and Blue LED).
	With respect to claim 9, the combination of Chang and Castillo discloses wherein the pixels of each of the LED package structures are arranged into an array, and the LED chips of each of the pixels are respectively a first LED chip, a second LED chip and a third LED chip, which have different colors and are arranged apart along a row or column direction of the array; the first, second or third LED chips of the adjacent two pixels of each of the LED package structures has a first inner gap; and the first, second or third LED chips of the most adjacent two pixels of the adjacent two LED package structures has a first outer gap that is equal to the first inner gap (See Chang Figure 4-6 and 8)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2017/0040299 A1) in view of Castillo et al. (U.S. Publication No. 2014/0159084; hereinafter Castillo) as applied to claim 1 above, and further in view of Hebrink et al. (U.S. Publication No. 2006/0093809 A1; hereinafter Hebrink).
	With respect to claim 5, the combination of Chang and Castillo fails to disclose wherein the transitional curved surface has a surface roughness Ra greater than 0 µm and less than 5 µm.	In the same field of endeavor, Hebrink teaches a surface roughness Ra greater than 0 µm and less than 5 µm (See ¶[0120]). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time of invention that the surface roughness of the transitional curved surface can be modified to control the redirection of light and prevent coupling of the optical surface of the packaging portions (See ¶[0092]). 

Response to Arguments
Applicant’s arguments, see page 4, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Publication No. 2017/0040299 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2017/0040299 A1) in view of Castillo et al. (U.S. Publication No. 2014/0159084; hereinafter Castillo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kikuchi et al. (U.S. Publication No. 2020/0135992 A1) discloses LED with modified sealing members
Chung et al. (U.S. Publication No. 2011/0050071 A1) discloses an LED package
Wang et al. (U.S. Publication No. 2008/0160658 A1) discloses an LED package
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN HAN/Primary Examiner, Art Unit 2818